t c summary opinion united_states tax_court dawnee cochran petitioner v commissioner of internal revenue respondent docket no 22015-08s filed date dawnee cochran pro_se g roger markley for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to dependency_exemption deductions for her niece and nephew is entitled to head_of_household filing_status and is entitled to an earned_income_tax_credit background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference when petitioner filed her petition she resided in illinois petitioner electronically filed her federal_income_tax return for she reported income of dollar_figure on form_1040 u s individual_income_tax_return applied head_of_household tax_rates and claimed two dependency_exemption deductions one for her niece and one for her nephew and the earned_income_tax_credit petitioner testified that in she assisted with the support of her niece and nephew because their mother was going through a difficult financial situation respondent issued to petitioner a notice_of_deficiency disallowing petitioner’s claimed dependency_exemption deductions for her niece and nephew and the earned_income_credit and changing petitioner’s filing_status from head_of_household to single i burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 likewise the taxpayer is obliged to demonstrate entitlement to an advantageous filing_status such as head_of_household smith v commissioner tcmemo_2008_229 ii dependency_exemption deduction a taxpayer is entitled to claim a dependency_exemption deduction under sec_151 only if the claimed dependent is a 1petitioner has not claimed or shown that she meets the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue relating to her liability for tax qualifying_child or a qualifying_relative as defined under sec_152 and d sec_152 a qualifying_child includes the taxpayer’s child brother sister stepbrother or stepsister or a descendant of any of them see sec_152 and in addition sec_152 provides that an individual is a qualifying_child of the taxpayer only if the child had the same principal_place_of_abode as the taxpayer for more than one- half of the taxable_year the child meets specified age requirements and the child did not provide over one-half of his or her own support for the taxable_year petitioner contends that the children she claimed as dependents are her niece and nephew and that they both lived with her from april through date but she presented no credible_evidence that she was related to the children or that the children lived with her during therefore the court finds that these children are not petitioner’s qualifying children for see irions v commissioner tcmemo_2009_ 2petitioner did not provide the court with copies of the children’s birth certificates a copy of her rental agreement or any credible_evidence that she and the children shared the same principal_place_of_abode 3petitioner also failed to demonstrate that these children were her qualifying relatives for purposes of sec_152 ii head_of_household filing_status sec_1 provides a special tax_rate for an individual who qualifies as a head_of_household as relevant herein sec_2 provides that an unmarried individual shall be considered a head of a household if and only if that individual maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a qualifying_child of the individual as defined in sec_152 sec_2 or any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_2 petitioner does not satisfy the requirements of sec_2 because she has not shown that the two children she claimed as dependents for are her qualifying children as defined in sec_152 accordingly petitioner is not entitled to head_of_household filing_status for respondent’s determination is sustained iii earned_income_tax_credit sec_32 allows an eligible_individual an earned_income_tax_credit against that individual’s income_tax_liability the amount of the credit for a taxpayer with qualifying children is determined according to the number of the taxpayer’s qualifying children sec_32 under sec_32 a qualifying_child is defined the same as a qualifying_child of the taxpayer as defined in sec_152 she has not shown that the children she claimed as dependents are her qualifying children pursuant to sec_152 therefore petitioner is not entitled to claim these children as qualifying children for purposes of the earned_income_tax_credit under sec_32 petitioner’s adjusted_gross_income for exceeded dollar_figure accordingly she is also ineligible to claim an earned_income_credit under sec_32 as an individual without a qualifying_child see revproc_2006_53 sec_3 2006_2_cb_996 announcing the specific amount for to reflect the foregoing decision will be entered for respondent
